Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1976, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant for benefits effective May 27, 1975 because he voluntarily left his employment without good cause. Claimant requested and was granted a three-month leave of absence for medical reasons. However, following the expiration of the leave claimant did not return to work nor contact his employer to explain his continued absence. Moreover, he did not respond when the employer attempted to contact him and his employment was then terminated in accordance with civil service regulations. The issue of good cause is factual and since the board’s determination in the instant case is supported by substantial evidence it must be affirmed (e.g., Matter of Famulare [Catherwood], 34 AD2d 705). The board could properly conclude that claimant’s failure to report for work when scheduled or to contact his employer constituted a voluntary leaving of employment without good cause (Matter of Ruggirello [Catherwood] 25 AD2d 597; Matter of Oscodar [Catherwood] 25 AD2d 913). Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Herlihy and Reynolds, JJ., concur.